Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This prosecution has been reopened.

Detail Action
This office action is response to the application 16/209,465 filed on 12/04/2018. Claims 1-20 are pending in this communication.

Examiner’s Note
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication if available.
As of current condition the inventive concept in independent method claim 1 is very broad. The examiner is requesting the applicant to identify novelty of the invention and claim the novelty to file this patent application. For example the novelty may be in instant application’s paragraph [0695]-[0697] (pg-pub) regarding surgical end effector function’s feedback control system based on parameters within the end effector where the adaptive control program can automatically slow the firing speed of the tissue-cutting knife for the next firing sequence to prevent the tissue-cutting knife from becoming jammed, and further tying data source security aspects relevant to the surgical end effector such as for example limitations of dependent claim 4. The applicant’s representative is encourage to reach out the examiner to discuss novelty of the application and how to advance the prosecution.


Objection 
The IDS submitted on 04/19/2021 is consist of thousands of prior arts in 25 pages. The examiner is requesting to the applicant to select approx. 10 relevant prior arts for consideration and withdraw the not useful & practical IDS filed on 04/19/2021. This thousands of prior arts cannot be intended the real purpose of IDS for consideration. Similarly large number of provisional application data submission has been noticed for ‘continuing data’ and the examiner will appreciate if the applicant points to the oldest instant application relevant provisional application. 

Response to Amendment
This office action is response to the amendment filed on 04/19/2021 to the application 16/209,465 filed on 12/04/2018. Claims 1-20 are pending in this communication. Applicant's arguments filed on 12/04/2018 have been fully considered and following office action addresses those. As of current condition independent claims remains very broad and does not capture intended invention. The examiner is willing to work with the applicant to identify allowable subject matters in all independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 12 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NOONAN; David P., Pub. No.: US 2018/0177383 A1.

Regarding Claim 1, NOONAN anticipated a method for adaptive control of surgical network control and interaction, the surgical network comprising a surgical feedback system, the surgical feedback system comprising a surgical instrument, a data source, and a surgical hub configured to communicably couple to the data source and the surgical instrument, the surgical hub comprising a control circuit {Fig. 1A, Fig. 2 – ‘surgical hub’ & associated written descriptions of both figures and [ABSTRACT], “A robotic system is described for determining whether a flexible instrument has buckled. The robotic system comprises a medical instrument comprising an elongate body, and further comprises a first sensor placed in a first portion of the elongate body, and a controller. A command is directed to the elongate body. The first sensor generates sensor data providing information regarding a first measured status of the portion of the elongate body. The controller receives sensor data generated from the first sensor, and compare the first measured status with a first expected status expected to be caused by the command; and responsive to the first measured status deviating from the first expected status one of more or less than a first associated threshold, determine that the elongate body has buckled”}, method comprising:
receiving, by the control circuit, information related to devices communicatively coupled to the surgical network {Fig. 1A, Fig. 17 flow diagram & [0139], “The controller 120 receives 1710 endoscopic data from an endoscope of a robotic surgical system, the endoscope data based in part on a current location of the endoscope. For example, the controller 120 can obtain sensor data as endoscopic data from one or more sensors placed on the endoscope (e.g., sheath, leader, or tip).”}; and
adaptively controlling, by the control circuit, the surgical network based on the received information, wherein adaptively controlling the surgical network comprises adaptively controlling the surgical instrument, and wherein the surgical instrument is used to perform a surgical function at a surgical site {Fig. 17 & [0143], “The controller 120 compares 1750 the insertion force with the adaptive insertion force threshold. Responsive to the insertion force exceeding the adaptive force threshold, the controller 120 sends 1760 an endoscope command recommendation to the robotic surgical system. For example, if the insertion force exceeds the adaptive force threshold, the controller 120 sends a message or a warning indicating that the insertion force exceeds the insertion force threshold. The controller 120 determines one or more modifications to a command to adjust the insertion force”. Examiner’s note: controller in the surgical system evaluates feedback data from sensors and adapt the surgical procedure by robotic command parameter adjustment}. 

Regarding Claim 2, NOONAN anticipates all the features of claim 1 and further anticipates
transmuting, by the control circuit, to a display coupled to the surgical hub, the received information based on presence of an actionable aspect of a task {[0043], “FIG. 2 illustrates a command console 200 for a surgical robotic system 100 … The command console 200 includes a console base 201, display modules 202, e.g., monitors, and control modules”. … [0137], “Different colors, such as green, yellow, and red, may be used to indicate relative distance to the insertion force threshold”}.

Regarding Claim 5, NOONAN anticipates all the features of claim 1. NOONAN further anticipates
interpreting, the control circuit, the received information to based on at least one function of at least one device including at least one data source not originating within the device {[0041], “some … functionality of the controller 120 is performed outside the surgical robotic system 100, for example, on another computer system or server communicatively coupled to the surgical robotic system 100”}; and
transmitting, by the control circuit, to a display coupled to the surgical hub, the interpreted information {Fig. 17 & [0143], “The controller 120 compares 1750 the insertion force with the adaptive insertion force threshold. Responsive to the insertion force exceeding the adaptive force threshold, the controller 120 sends 1760 an endoscope command recommendation to the robotic surgical system”. Examiner’s note: Fig. 2 shows the robotic surgical system, which acts a surgical hub}.

Regarding Claim 6, NOONAN anticipates all the features of claim 1. NOONAN further anticipates
modifying, by the control circuit, the surgical network or a device communicatively coupled to the surgical network based on machine learning analysis of performance and outcomes recorded by the surgical network over more than one surgical procedure {[0131], “the insertion force threshold is determined based on a machine learning algorithm. For example, by historical endoscope data and patient data regarding prior similar operations may be passed as a training data set into a machine learning model, and various parameters for determining the insertion force threshold is generated”}.

Regarding Claim 7, NOONAN anticipates all the features of claim 1. NOONAN further anticipates
adjusting, by the control circuit, control programs of devices communicatively coupled to the surgical network based on stratified contextual data in addition to the received information {[0143], “The controller 120 compares 1750 the insertion force with the adaptive insertion force threshold. Responsive to the insertion force exceeding the adaptive force threshold, the controller 120 sends 1760 an endoscope command recommendation to the robotic surgical system. For example, if the insertion force exceeds the adaptive force threshold, the controller 120 sends a message or a warning indicating that the insertion force exceeds the insertion force threshold. The controller 120 determines one or more modifications to a command to adjust the insertion force”. Examiner’s note: adapting surgical data is based on contextual data}.

Regarding Claim 8, NOONAN anticipates all the features of claim 1. NOONAN further anticipates
adjusting, by the control circuit, a response of the surgical network to a sensed parameter {[0105], “The robotic command data indicates the expected status based on the expected motion. The controller 130 compares 1030 the measured status with the expected status. Responsive to the measured status deviating from the expected status more or less than an associated threshold, the controller 130 determines 1040 that the endoscope has buckled … the threshold indicates a match between the measured status and the expected status””}.

Regarding Claim 12, NOONAN anticipated a method for adaptive feedback and control of a surgical system, the surgical system comprising a surgical instrument, a data source, and a surgical hub configured to communicably couple to the data source and the surgical instrument, the surgical hub comprising a control circuit {Fig. 1A, Fig. 2 – ‘surgical hub’ & & associated written descriptions of both figures and ABSTRACT, “A robotic system is described for determining whether a flexible instrument has buckled. The robotic system comprises a medical instrument comprising an elongate body, and further comprises a first sensor placed in a first portion of the elongate body, and a controller. A command is directed to the elongate body. The first sensor generates sensor data providing information regarding a first measured status of the portion of the elongate body. The controller receives sensor data generated from the first sensor, and compare the first measured status with a first expected status expected to be caused by the command; and responsive to the first measured status deviating from the first expected status one of more or less than a first associated threshold, determine that the elongate body has buckled”}, the method comprising:
receiving, by the control circuit, information related to devices communicatively coupled to the surgical system {Fig. 1A, Fig. 17 flow diagram & [0139], “The controller 120 receives 1710 endoscopic data from an endoscope of a robotic surgical system, the endoscope data based in part on a current location of the endoscope. For example, the controller 120 can obtain sensor data as endoscopic data from one or more sensors placed on the endoscope (e.g., sheath, leader, or tip).”}; and
adaptively adjusting, by the control circuit, an operating parameter of the surgical instrument based on the received communicated recommendation {Fig. 17 & [0143], “The controller 120 compares 1750 the insertion force with the adaptive insertion force threshold. Responsive to the insertion force exceeding the adaptive force threshold, the controller 120 sends 1760 an endoscope command recommendation to the robotic surgical system. For example, if the insertion force exceeds the adaptive force threshold, the controller 120 sends a message or a warning indicating that the insertion force exceeds the insertion force threshold. The controller 120 determines one or more modifications to a command to adjust the insertion force”. Examiner’s note: controller in the surgical system evaluates feedback data from sensors and adapt the surgical procedure by robotic command parameter adjustment}.

Regarding Claim 17, NOONAN anticipates all the features of claim 16. NOONAN further anticipates
determining, by the server, the presence of a sequential trend or pattern in the received information that is common to surgical procedures {[0131], “the insertion force threshold is determined based on a machine learning algorithm. For example, by historical endoscope data and patient data regarding prior similar operations may be passed as a training data set into a machine learning model, and various parameters for determining the insertion force threshold is generated”}.

Claims 3, 9 and 13-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over NOONAN; David P., Pub. No.: US 2018/0177383 A1 in view of WOOLFORD; Jeffrey Scot, Pub. No.: US 2012/0323597 A1.

Regarding Claim 3, NOONAN anticipates all the features of claim 1. NOONAN further anticipates
adaptively controlling, by the control circuit, the surgical network based on the received information {Fig. 17 & [0143], “The controller 120 compares 1750 the insertion force with the adaptive insertion force threshold. Responsive to the insertion force exceeding the adaptive force threshold, the controller 120 sends 1760 an endoscope command recommendation to the robotic surgical system. For example, if the insertion force exceeds the adaptive force threshold, the controller 120 sends a message or a warning indicating that the insertion force exceeds the insertion force threshold. The controller 120 determines one or more modifications to a command to adjust the insertion force”. Examiner’s note: controller in the surgical system evaluates feedback data from sensors and adapt the surgical procedure by robotic command parameter adjustment}
NOONAN does not explicitly disclose
automatically scaling, aligning, and organizing data received by the surgical hub, by the control circuit, based on predefined parameters within the surgical network before transmission of the information; and
 In an analogous reference WOOLFORD discloses
automatically scaling, aligning, and organizing data received by the surgical hub, by the control circuit, based on predefined parameters within the surgical network before transmission of the information {[0085], “The physician has access to a standardized library of pre-approved checklists that they can modify to fit their own styles and expertise. Checklist customization can be to rearrange, add, delete, expand upon or otherwise change checklist steps within certain rules and parameters as determined by the … reviewing team”}; and
 Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify NOONAN’s technique of ‘adaptable surgical system based on feedback data from sensors’ to ‘customize data for a surgical procedure’ by WOOLFORD, to successfully perform desired surgical procedure. The motivation is to adjust surgical data presentation for a robotic surgery, which helps a surgeon to visualize and utilize 
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 9, NOONAN anticipates all the features of claim 1. NOONAN, however, does not explicitly disclose
adjusting, by the control circuit, a response of the surgical network to an event based on a second pre-existing sensed step, situation, or parameter, or combinations thereof. 
WOOLFORD further discloses
adjusting, by the control circuit, a response of the surgical network to an event based on a second pre-existing sensed step, situation, or parameter, or combinations thereof {[0085], “The physician has access to a standardized library of pre-approved checklists that they can modify to fit their own styles and expertise. Checklist customization can be to rearrange, add, delete, expand upon or otherwise change checklist steps within certain rules and parameters as determined by the … reviewing team.” … [0087], “The local unit records the completion of each step along with a date-time stamp and other pertinent data. In certain steps, verbal or visual responses are required and the local unit records the critical audio or video for later processing and retrieval”. Examiner’s note: getting feedback of events of any associated context consist of multiple events}.

Regarding Claim 13, NOONAN anticipates all the features of claim 12. NOONAN, however, does not explicitly disclose
updating, by the control circuit, a control program of a device communicatively coupled the surgical system based on the received communicated recommendation.
WOOLFORD further discloses
updating, by the control circuit, a control program of a device communicatively coupled the surgical system based on the received communicated recommendation {WOOLFORD: [0080], “All healthcare providers will be required to attend refresher training to review and update the most current system methodology as major software updates are available”. … [0085], “The physician has access to a standardized library of pre-approved checklists that they can modify to fit their own styles and expertise. Checklist customization can be to rearrange, add, delete, expand upon or otherwise change checklist steps within certain rules and parameters as determined by the … reviewing team. When a physician saves a customized checklist, it becomes open source among system subscribers, available in a user-defined library on a system server where another user can copy/modify the checklist. Examiner’s note: physician generated checklist of control procedures are updated by other users}.

Regarding Claim 14, NOONAN anticipates all the features of claim 12. NOONAN, however, does not explicitly disclose
analyzing, by the control circuit, the received information data using a supervised learning technique.
WOOLFORD further discloses
analyzing, by the control circuit {[0037], “Operative Risk Mitigation (ORM) Page- This page collects data on each team member, via a brief questionnaire, to enable a unique real-time risk analysis indication to be displayed during the case”}, the received information data using a supervised learning technique {[0085], “The physician has access to a standardized library of pre-approved checklists that they can modify to fit their own styles and expertise. Checklist customization can be to rearrange, add, delete, expand upon or otherwise change checklist steps within certain rules and parameters as determined by the … reviewing team”. Examiner’s note: the reviewing team supervises the checklist}.

Regarding Claim 15, NOONAN anticipates all the features of claim 12. NOONAN, however, does not explicitly disclose
analyzing, by the control circuit, the received information data using an unsupervised learning technique.
WOOLFORD further discloses
analyzing, by the control circuit {WOOLFORD: [0037], “Operative Risk Mitigation (ORM) Page- This page collects data on each team member, via a brief questionnaire, to enable a unique real-time risk analysis indication to be displayed during the case”}, the received information data using an unsupervised learning technique {WOOLFORD: [0085], When a physician saves a customized checklist, it becomes open source among system subscribers, available in a user-defined library on a system server where another user can copy/modify the checklist. Examiner’s note: physician generated checklist of control procedures are updated by other users, which is unsupervised}.

Claims 4 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over NOONAN; David P., Pub. No.: US 2018/0177383 A1 in view of HEGEDUS; IMRE et al., Pub. No.: US 2019/0115108 A1.

Regarding Claim 4, NOONAN anticipates all the features of claim 1. NOONAN further discloses
adaptively controlling, by the control circuit, the surgical network based on surgical network, instrument, and cloud responses {Fig. 17 & [0143], “The controller 120 compares 1750 the insertion force with the adaptive insertion force threshold. Responsive to the insertion force exceeding the adaptive force threshold, the controller 120 sends 1760 an endoscope command recommendation to the robotic surgical system. For example, if the insertion force exceeds the adaptive force threshold, the controller 120 sends a message or a warning indicating that the insertion force exceeds the insertion force threshold. The controller 120 determines one or more modifications to a command to adjust the insertion force”. Examiner’s note: controller in the surgical system evaluates feedback data from sensors and adapt the surgical procedure by robotic command parameter adjustment}…

validating, by the control circuit, the received information;
authenticating, by the control circuit, a source and integrity of the information; and
… responses based on validation of the received information and authentication of the source and the integrity of the information.
 In an analogous reference HEGEDUS discloses
validating, by the control circuit, the received information {[0039], “FIG. 4 is a flow diagram showing an example process 400 of validating a customized ophthalmic surgical profile. Operations in the example process 400 may be performed by a data processing apparatus (e.g., the processor 112 of the example pattern validation system 108 of FIG. 1). Operations in the example process 400 may be performed by one or more multiple computer devices”};
authenticating, by the control circuit, a source and integrity of the information; and … responses based on validation of the received information and authentication of the source and the integrity of the information {[0040], “The customized ophthalmic surgical profile may include a validation and license verification request that requests verification of execution of the customized ophthalmic surgical profile and authentication of an operator providing the customized ophthalmic surgical profile”. … [0045], “if the pattern definition file is not validated at 408 (Fig. 4), an error message or other notification may be sent. For example, referring to the system 100 of FIG. 1, the pattern validation system 108 may generate and send a message indicating the validation failure to the pattern design system 104 that uploaded the pattern definition file for validation. In some embodiments, after validation at 410, the pattern definition file may be stored in a pattern repository”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify NOONAN’s technique of ‘adaptable surgical system based on feedback data from sensors’ for ‘validating surgical data before surgery’, as taught by HEGEDUS, in order to complete an intended surgery. The motivation is - an internal or external malicious party can prevent a life-saving successful robotic surgical procedure on a patient by intruding in surgical data and demand ransom money or can negotiate for interest of the malicious party.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 16, NOONAN discloses a method for adaptively controlling a surgical network based on validating data purportedly generated in a surgical procedure, the surgical network comprising a medical hub, at least one remote server communicatively coupled to the medical hub, and a medical instrument communicatively coupled to the medical hub, the system at least one remote server is configured to access the data, … {Fig. 1A, Fig. 2 – ‘surgical hub’ & & associated written descriptions of both figures and ABSTRACT, “A robotic system is described for determining whether a flexible instrument has buckled. The robotic system comprises a medical instrument comprising an elongate body, and further comprises a first sensor placed in a first portion of the elongate body, and a controller. A command is directed to the elongate body. The first sensor generates sensor data providing information regarding a first measured status of the portion of the elongate body. The controller receives sensor data generated from the first sensor, and compare the first measured status with a first expected status expected to be caused by the command; and responsive to the first measured status deviating from the first expected status one of more or less than a first associated threshold, determine that the elongate body has buckled”}, the method comprising:
receiving, by the server, information related to a surgical procedure from a device communicatively coupled to the surgical network {Fig. 1A, Fig. 17 flow diagram & [0139], “The controller 120 receives 1710 endoscopic data from an endoscope of a robotic surgical system, the endoscope data based in part on a current location of the endoscope. For example, the controller 120 can obtain sensor data as endoscopic data from one or more sensors placed on the endoscope (e.g., sheath, leader, or tip).”};
…
adaptively adjusting, by the server, the surgical network based on the received information, wherein adaptively adjusting the surgical network comprises adaptively controlling at least one surgical function of the medical instrument {Fig. 17 & [0143], “The controller 120 compares 1750 the insertion force with the adaptive insertion force threshold. Responsive to the insertion force exceeding the adaptive force threshold, the controller 120 sends 1760 an endoscope command recommendation to the robotic surgical system. For example, if the insertion force exceeds the adaptive force threshold, the controller 120 sends a message or a warning indicating that the insertion force exceeds the insertion force threshold. The controller 120 determines one or more modifications to a command to adjust the insertion force”. Examiner’s note: controller in the surgical system evaluates feedback data from sensors and adapt the surgical procedure by robotic command parameter adjustment}.
NOONAN, however, does not explicitly disclose
a method for … validate the data to determine if the data is validly generated by the surgical procedure, determine that the data contains at least one flaw or error, and improve data integrity by preventing the at least one flaw or error from being integrated into a larger dataset associated with the at least one remote server, the method comprising:
validating, by the server, the received information; and
In an analogous reference HEGEDUS discloses
a method for … validate the data to determine if the data is validly generated by the surgical procedure, determine that the data contains at least one flaw or error, and improve data integrity by preventing the at least one flaw or error from being integrated into a larger dataset associated with the at least one remote server {Fig. 1 & associated written description, [ABSTRACT] & [0045], “if the pattern definition file is not validated at 408 (Fig. 4), an error message or other notification may be sent. For example, referring to the system 100 of FIG. 1, the pattern validation system 108 may generate and send a message indicating the validation failure to the pattern design system 104 that uploaded the pattern definition file for validation. In some embodiments, after validation at 410, the pattern definition file may be stored in a pattern repository”}, the method comprising:
validating, by the server, the received information {[0039], “FIG. 4 is a flow diagram showing an example process 400 of validating a customized ophthalmic surgical profile. Operations in the example process 400 may be performed by a data processing apparatus (e.g., the processor 112 of the example pattern validation system 108 of FIG. 1). Operations in the example process 400 may be performed by one or more multiple computer devices”}; and
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify NOONAN’s technique of ‘adaptable surgical system based on feedback data from sensors’ for ‘validating surgical data before surgery’, as taught by HEGEDUS, in order to complete an intended surgery. The motivation is - an internal or external malicious party can prevent a life-saving successful robotic surgical procedure on a patient by intruding in surgical data and demand ransom money or can negotiate for interest of the malicious party.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Claims 10 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over NOONAN; David P., Pub. No.: US 2018/0177383 A1 in view of DATTA RAY; Partha, Pub. No.: US 2014/0380488 A1.

Regarding Claim 10, NOONAN anticipates all the features of claim 1. NOONAN further discloses
… surgical network {Fig. 1A, Fig. 2 – ‘surgical hub’ & & associated written descriptions of both figures and ABSTRACT} …
NOONAN, however, does not disclose
detecting, by the control circuit, security threat to the … [health care] network.
In an analogous reference DATTA RAY discloses
detecting, by the control circuit, security threat to the surgical network {DATTA RAY: Figs. 6, 14 & [0166], “Control postures (617) as produced and adjusted by the control inference engine (614) are passed on to message security enhancement (626, 1405). Each monitored message (1402) is subjected to deep message inspection (1403) to determine if the message is trustworthy or not by checking both headers and payload content. Then suspect messages are quarantined (1407) and archived for reporting and audit (1407). In addition, message related statistics are saved in the domain and security knowledgebase (1406)”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify NOONAN’s technique of ‘adaptable surgical system based on feedback data from sensors’ for ‘taking data security threat’ by DATTA RAY, to prevent malicious behavior. The motivation is - an internal or external malicious party can prevent a life-saving successful robotic surgical procedure on a patient by intruding in surgical data and demand ransom money or can negotiate for interest of the malicious party.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. 

Regarding Claim 20, NOONAN anticipates all the features of claim 16. NOONAN further discloses
… medical hub {Fig. 1A, Fig. 2 – ‘surgical hub’ & & associated written descriptions of both figures and ABSTRACT} …
NOONAN, however, does not disclose
receiving, by the server, a report of a malicious actor from another … [health care] hub.
In an analogous reference DATTA RAY discloses
receiving, by the server, a report of a malicious actor from another medical hub {[0166], “Then suspect messages are quarantined (1407) and archived for reporting and audit (1407). In addition, message related statistics are saved in the domain and security knowledge base (1406)”}.

Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over NOONAN; David P., Pub. No.: US 2018/0177383 A1 in view of BALDONADO; George Michael et al., Pub. No.: US 2016/0164896 A1.

Regarding Claim 11, NOONAN anticipates all the features of claim 1. NOONAN, however, does not disclose
escalating, by the control circuit, security responses to the security threat based on increasing severity levels of the security threat.
In an analogous reference BALDONADO discloses
escalating, by the control circuit, security responses to the security threat based on increasing severity levels of the security threat {[0033], “based on the inspected sequences of packets, once the IP traffic heuristics detects an intrusion, the IP traffic heuristics may then continue to escalate time-based IP traffic blocks or other remediation strategies against categorical host or hosts from which those packets originate from or are transmit to. This may be done based on the number of intrusions received, and/or the nature or rate of packets received over a time delta in relation thereof In one embodiment, the security device may identify and determine a pattern of intrusion packets to block and then determine a level of escalation for each detected pattern based on predefined and/or user definable rule sets. Accordingly, based on a number of intrusions for a set of packets, the IP traffic heuristics may block those packets”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify NOONAN’s technique of ‘adaptable surgical system based on feedback data from sensors’ for ‘increasing threat level initiates taking further remediation action’ by BALDONADO, to address event without unnecessary delay. The motivation is to prevent data intrusion in a surgical setup to apply intrusion detection and remediation which saves human life during an intense surgical procedure besides avoiding interruption causing wasting precious and expensive time of a surgical team by bringing in required authority or technical skill level.

Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over NOONAN; David P., Pub. No.: US 2018/0177383 A1 in view of BROWN; Theresa et al. Pub. No.: US 2010/0179831 A1.

Regarding Claim 18, NOONAN anticipates all the features of claim 16.  NOONAN further discloses
… surgical network {Fig. 1A, Fig. 17 flow diagram & [0139], “The controller 120 receives 1710 endoscopic data from an endoscope of a robotic surgical system, the endoscope data based in part on a current location of the endoscope. For example, the controller 120 can obtain sensor data as endoscopic data from one or more sensors placed on the endoscope (e.g., sheath, leader, or tip).”} …
NOONAN, however, does not disclose
identifying, by the server, an encrypted validation key associated with a device communicatively coupled to the surgical network.
In an analogous reference BROWN discloses
identifying, by the server, an encrypted validation key associated with a device communicatively coupled to the … [health care]  network {Fig. 1 & [0037], “By limiting access control (for example, encryption key validation) to a hardware component directly affiliated with the data storage subsystem network 120 and storage devices 125, the security of the medical data is greatly improved”}.
motivation is to prevent data intrusion in a surgical setup to apply intrusion detection and remediation which saves human life during an intense surgical procedure besides avoiding interruption causing wasting precious and expensive time of a surgical team.

Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over NOONAN; David P., Pub. No.: US 2018/0177383 A1 in view of ARDEL; Ehud, Pub. No.: US 2016/0361070 A1.

Regarding Claim 19, NOONAN anticipates all the features of claim 16.  NOONAN, however, does not explicitly disclose
analyzing, by the server, the received information to determine the presence of a sequential trend or pattern in the received information that is unique to a type of surgical procedure that purportedly occurred when the received information was generated.
In an analogous reference ARDEL discloses
analyzing, by the server, the received information to determine the presence of a sequential trend or pattern in the received information that is unique to a type of surgical procedure that purportedly occurred when the received information was generated {[0182], “the surgeon configures the controller prior to the surgery start, optionally with the specific information of the patient information and/or surgery type, such that the controller will know what pattern to track”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify NOONAN’s technique of ‘adaptable surgical system based on feedback data from sensors’ for ‘saving surgical data pattern for anomaly detection’ by ARDEL, to determine surgical data pattern consistent across a network . The motivation is to prevent data intrusion in a surgical setup to apply intrusion detection and remediation which saves human life during an intense surgical procedure besides avoiding interruption causing wasting precious and expensive time of a surgical team.

Conclusion
Following prior art has been considered but not applied: US 2018/0122506 A1 (GRANTCHAROV; Teodo) – Operating room black-box device, system, method and computer readable medium for event and error prediction. GRANTCHAROV discloses a cloud based system for collecting and processing medical or surgical data. The system may have an encoder having a control interface for, in response to receiving a control command, triggering collection of real-time medical or surgical data streams by smart devices including cameras, sensors, audio devices, and patient monitoring hardware, the medical or surgical data relating to a real-time medical procedure within an operating or clinical site, the encoder for authenticating the smart devices, the smart devices synchronizing the real-time medical or surgical data streams by embedding timestamp markers within the real-time medical or surgical data streams, the timestamp markers generated by each smart device by a device clock.  Some embodiments validated rating tools that consider different aspects or measurements of surgery/clinical interventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Examiner, Art Unit 2491